         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
CHARLES LEON HARRISON, JR.,                  )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil No. 20-10295-LTS
                                             )
ANDREW SAUL, Commissioner of the             )
Social Security Administration,              )
                                             )
       Defendant.                            )
                                             )

                                             ORDER

                                         March 26, 2021

SOROKIN, J.

       Plaintiff Charles Leon Harrison, Jr. brings this action pursuant to section 205(g) of the

Social Security Act (“the Act”), 42 U.S.C. § 405(g)(3), challenging the final decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying his claim for

Social Security Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) benefits. The matter is presently before the Court on Harrison’s Motion to Reverse the

Commissioner’s Decision (Doc. No. 15) 1 and the Commissioner’s Motion to Affirm (Doc. No.

17). At issue is whether the Administrative Law Judge (“ALJ”) erred (1) by improperly weighing

the opinion evidence in the record and (2) by failing to determine whether Harrison’s use of a

cane is medically necessary. For the reasons that follow, Harrison’s Motion to Reverse the




1
  Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header. Citations to “Tr. __” reference pages
in the record transcript, which appears as Doc. No. 13 on the docket in this matter.
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 2 of 21




Commissioner’s Decision (Doc. No. 15) is ALLOWED and the Commissioner’s Motion to

Affirm (Doc. No. 17) is DENIED.

I.      BACKGROUND

     A. Factual Background

        On December 16, 2014, Harrison was examined for weakness in his left arm by Barbara

G. Rosato, NP. Tr. 394. NP Rosato referred Harrison to Dr. Lee Jacobson, whose examination

revealed hypothenar wasting, slight deltoid wasting, positive credit card testing, weakness in the

flexion of several digits, extreme tenderness at the left cubital fossa, and radiating pain in

Harrison’s arm. Tr. 396. Dr. Jacobson diagnosed Harrison with radiculopathy and cubital tunnel

syndrome and referred him to a neurological urgent care clinic. Id. At the clinic, Harrison was

reexamined, many of his initial examination results were confirmed, and Harrison was diagnosed

with ulnar nerve radiculopathy. Tr. 398. Harrison’s symptoms remained consistent during later

examinations, Tr. 401, 409, 410, and he was referred for surgical evaluation, Tr. 410.

        On March 6, 2015, Harrison was examined by Dr. Tamara D. Rozental for surgical

evaluation. Dr. Rozental’s examination revealed Harrison was capable of full motion in his left

arm, that he had mildly positive Tinel’s of the cubital tunnel, and slightly decreased strength. Tr.

411–12. Based on this examination and Harrison’s medical history, Dr. Rozental explained

Harrison was a candidate for surgical decompression to relieve his ulnar neuropathy. Tr. 412.

Harrison agreed to proceed with surgery. Id.

        Following the surgery on March 31, 2015, Harrison continued to experience impairments,

such as decreased strength and sensation. Tr. 415. He began to show similar symptoms in his

right arm and began to complain of back pain. Tr. 420, 432. Examination on January 22, 2016

revealed that Harrison had developed an antalgic gait, had pain lying down, had decreased



                                                  2
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 3 of 21




strength, had lost the lordotic curve of his lumbar spine, and was tender to palpation of the para-

spinal region. Tr. 438. An MRI taken on February 10, 2016 revealed possible L5-S1

spondylolysis with 3-mm anterolisthesis of the L5 on S1 and severe bilateral L5-S1 neural

foraminal narrowing impinging on the exiting L5 nerve roots. Tr. 457. According to his doctors,

Harrison developed a “highly antalgic” gait, right sided weakness, and began to report severe

back pain. Tr. 440, 443, 448, 451.

       On August 2, 2016, Harrison was examined by Dr. Andrew Matthews for his lower back

pain. Tr. 467. Dr. Matthews’s examination revealed Harrison walked with a cane, had a wide-

based gait, had marked kyphosis, 2 had full range of motion in his arms and legs, positive

bilateral Tinel’s testing, and no observable decrease in strength. Tr. 470. Harrison returned to Dr.

Matthews on August 12, 2016. Dr. Matthews documented that Harrison had a full range of

motion in his arms and legs, full neck flexion and extension, and that he could twist his back

without pain. Tr. 475. Harrison reported tenderness with motion in his arms. Id. Dr. Matthews

once again noted Harrison’s impaired gait. Id. Harrison saw Dr. Matthews again on December

12, 2016 and January 25, 2017 for follow up treatments, during which Dr. Matthews noted no

significant changes in Harrison’s symptoms. Tr. 490, 495. Harrison’s physical therapist during

this period also noted similar symptoms during treatment. Tr. 482.

       On September 27, 2017, Dr. Matthews authored a letter in which he opined that

Harrison’s condition limited: (1) his mobility; (2) his ability to sit for long periods; (3) and his

ability to lift objects. Tr. 375. Dr. Matthews also noted Harrison suffered from mild drowsiness




2
 Kyphosis is an “abnormally increased convexity in the curvature of the thoracic spine as
viewed from the side[.]” Pollard v. Astrue, 867 F. Supp. 2d 1225, 1229 (N.D. Ala. 2012).
                                                   3
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 4 of 21




due to his required medications. Id. Harrison was also examined by Dr. John E. Butter, who

noted that Harrison used a cane and had slightly decreased strength. Tr. 507.

       On October 25, 2017, Harrison was examined by Dr. Matthews and Dr. Butter. Dr.

Matthews documented that Harrison used a cane and noted positive right sided straight leg raise

testing. Tr. 516. Dr. Butter also noted Harrison’s cane use and documented that Harrison had

tenderness to palpation of his arms. Tr. 518. Dr. Matthews and Dr. Butter recorded similar

examination notes when Harrison returned to them on January 3, 2018. Tr. 522, 525. Sometime

thereafter, Harrison was examined by a different doctor who also noted similar symptoms in her

evaluation. Tr. 547.

       On March 28, 2018, Harrison returned to Dr. Matthews and Dr. Butter for his pain. Tr.

550. Their examination showed Harrison used a cane, had mild pain to palpation of his arms, and

noted no lack of strength or signs of weakness. Id. Their treatment notes detail that Harrison

appeared to suffer “more severe symptoms [of pain] than would be expected from the objective

findings” of testing. Tr. 551. A follow up examination on June 20, 2018 documented Harrison

was kyphotic, used a cane, had full active and passive range of movement, suffered mild pain

from palpation of his arms, had positive straight leg testing, and suffered tenderness with

extension or twisting of his back (but not with flexion). Tr. 611. An examination by a different

doctor on July 17, 2018 revealed Harrison had a markedly kyphotic posture, irregular leg

movements, used a cane, had difficulty with activation, decreased reflexes in his arms and in one

ankle, and decreased sensation in his hands and lower legs. Tr. 791.

       On May 8, 2018, as part of the state agency review of Harrison’s claim file, Dr. Brian

Strain reviewed Harrison’s medical history and made certain determinations as to Harrison’s

limitations. Dr. Strain opined that Harrison could occasionally lift up to twenty pounds, that he



                                                 4
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 5 of 21




could frequently lift up to ten pounds, that he was able to stand or walk (with normal breaks) for

six hours in an eight-hour workday, and that he could sit for roughly the same amount of time.

Tr. 124. Dr. Strain also opined that Harrison had postural limitations and that “[a] medically

required hand-held assistive device is necessary for ambulation.” Id. A similar analysis

performed by Dr. Linda Margiloff, another state agency reviewing physician, reached identical

conclusions to those expressed by Dr. Strain. Tr. 113.

       On September 19, 2018, Harrison returned to Dr. Matthews and Dr. Butter. Tr. 615.

Examination revealed Harrison was kyphotic, had a full range of movement, suffered pain to

palpation in his arms, had positive straight leg raise testing, and experienced tenderness when

extending and twisting his back. Tr. 615.

       On October 24, 2018, Dr. Matthews authored a medical source statement regarding

Harrison’s impairments. Tr. 557. Dr. Matthews opined Harrison suffered from fibromyalgia,

spondylolysis, and left ulnar neuropathy. Id. He further opined that the symptoms of these

conditions would often interfere with Harrison’s ability to concentrate; that he could walk less

than a city block without rest; that he could sit for a total of three hours in a work day and stand

or walk for less than one hour in a workday; that Harrison would need to take two or three

unscheduled breaks in a given workday; that he could occasionally lift ten pounds, but never

more; could use his hands or fingers less than twenty percent of the workday; and would be

unexpectedly absent more than four times per month. Tr. 559–60.

       On October 31, 2018, Harrison returned to Dr. Matthews and Dr. Butter for examination.

Tr. 799. The results were consistent with his prior visits. Tr. 801. Following this visit, Dr.

Matthews authored a letter stating that Harrison’s “fibromyalgia in combination with his

degenerative disc disease” would not be “compatible with even light duty work.” Tr. 622.



                                                  5
          Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 6 of 21




      B. Procedural Background

         Harrison, who is currently fifty years old (born August 15, 1970), submitted an

application for DIB on January 18, 2018 and submitted an application for SSI on February 28,

2018. Tr. 19. In both applications, Harrison alleged disability beginning November 26, 2014. 3 Id.

His claims were denied initially on April 5, 2018, and again upon reconsideration on May 16,

2018. Id. Following Harrison’s timely written request, a hearing was held before ALJ Daniel J.

Driscoll on December 13, 2018. Tr. 42. After the hearing, the ALJ issued a decision denying

Harrison’s claims. Tr. 19. The Appeals Council denied review on December 13, 2019, making

the ALJ’s decision the final agency decision. Tr. 1. Harrison has exhausted his administrative

remedies and now seeks judicial review pursuant to 42 U.S.C. § 405(g).

II.      LEGAL STANDARDS

         A. Standard of Review

         The court may enter “a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g). The court’s inquiry, however, is limited to whether the ALJ “deployed the

proper legal standards and found facts upon the proper quantum of evidence.” Nguyen v. Chater,

172 F.3d 31, 35 (1st Cir. 1999). The Commissioner’s findings of fact are “conclusive when

supported by substantial evidence” unless they are “derived by ignoring evidence, misapplying

the law, or judging matters entrusted to experts.” Id. The substantial evidence standard is

satisfied when “a reasonable mind, reviewing the evidence in the record as a whole, could accept

it as adequate to support his conclusion.” Rodriguez v. Sec’y of Health & Human Servs., 647




3
  Harrison subsequently amended his applications to reflect an onset date of September 27, 2016.
Id.
                                                 6
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 7 of 21




F.2d 218, 222 (1st Cir. 1981). If this standard is met, a court must affirm the agency’s decision

“even if the record arguably could justify a different conclusion.” Rodriguez Pagan v. Sec’y of

Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987). It is the role of the ALJ, not the role of the

Court, to “decide issues of credibility, draw inferences from the record, and resolve conflicts in

the evidence.” Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991).

Thus, the ALJ is responsible for determining the “ultimate question of disability.” Richardson v.

Perales, 402 U.S. 389, 399 (1971).

       B. Standards Governing Evaluations of Disability

       An individual is entitled to DIB and SSI if he is “disabled” within the meaning of the Act

prior to the expiration of his insured status. 42 U.S.C. § 423(a). The Act defines “disability” as

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” §

423(d)(1)(A).

       In determining whether an individual is disabled, the Social Security Administration

applies a sequential five-step evaluative process: (1) if the claimant is engaged in substantial

gainful activity, he is not disabled; (2) if the claimant does not have a severe mental or physical

impairment or combination of impairments, he is not disabled; (3) if the claimant has a severe

impairment or combination of impairments that meets or equals one of the conditions listed in

the Social Security regulations, he is disabled; (4) if the claimant’s residual functional capacity

(“RFC”) is such that the claimant is able to perform “past relevant work,” he is not disabled; and

(5) if the claimant, given his age, education, work experience, and residual functional capacity, is

unable to perform other work, he is disabled. 20 C.F.R. §§ 404.1520, 416.920. The claimant



                                                  7
           Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 8 of 21




bears the burden of establishing disability in steps one through four. Goodermote v. Sec’y of

Health & Human Servs., 690 F.2d 5, 7 (1st Cir. 1982). At step five, the burden shifts to the

Commissioner to prove that the claimant can perform other work existing in significant numbers

in the national economy. Id.

III.      DISCUSSION

          A. The ALJ’s Decision and Harrison’s Objections

          In his decision, the ALJ concluded that Harrison failed to meet the statutory definition of

disability under the Act. At step one, the ALJ determined Harrison had not engaged in

substantial gainful activity since September 27, 2016, the amended onset date. Tr. 22. At step

two, the ALJ found Harrison had the following severe impairments: degenerative disc disease,

peripheral neuropathy, ulnar neuropathy, and poly-arthralgias. Id. At step three, the ALJ found

Harrison did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. Tr. 28. At the fourth step, the ALJ determined that Harrison retained the residual functional

capacity to perform light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b), subject to

the following limitations:

          [The claimant must avoid] all climbing of ladders, ropes and scaffolds as well as
          more than occasional balancing, stooping, kneeling, crouching, crawling and
          climbing stairs or ramps. The claimant is limited to only frequent pushing, pulling
          and handling with the left upper extremity. He must avoid concentrated exposure
          to vibration and hazards.

Tr. 29.

          In rendering this determination, the ALJ considered a range of evidence. First, the

ALJ reviewed Harrison’s own self-reported limitations. Harrison reported that: (1) he is

“unable to work because of difficulties with his back, neuropathy in both arms, tremors in



                                                   8
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 9 of 21




his hands, sciatica pain running into his legs and random shooting pains”; (2) he requires

medication for hypertension and suffers from a heart murmur; (3) he has difficulty using

his hands to accomplish delicate tasks such as manipulating zippers; (4) he uses a cane

when standing or walking; and (5) he is limited with respect to his daily activities. Tr.

29–30. The ALJ found Harrison “does have limitations related to his impairments” but

that “his testimony [was] not sufficient to establish limitations beyond those included in

the above-noted residual functional capacity given the objective medical evidence and the

prescribed course of treatment.” Tr. 30.

       The ALJ next considered the medical source opinion evidence in the record. The

ALJ found the weight of evidence did not support Dr. Matthews’s formulation of

Harrison’s residual functional capacity because the “limitations contained in [Dr.

Matthews’s] assessment appear to be based on the claimant’s subjective complaints and

not consistent with the Doctor’s own physical exam findings.” Tr. 30. The ALJ then

highlighted various notes from Dr. Matthews’s records to support his conclusion that Dr.

Matthews’s opined limitations were inconsistent with his own exam findings. Tr. 30–31.

In contrast, the ALJ found the weight of evidence generally supported the assessments of

the state agency medical consultants, Dr. Strain and Dr. Margiloff ,who opined that

Harrison was limited to light exertion with certain postural and environmental limitations.

Tr. 31. The ALJ went on to find, however, that the objective medical evidence supported

additional limitations on Harrison’s ability to push, pull, and handle with his left arm

beyond those recognized by the state agency medical consultants. Id.

       After determining Harrison retained the residual functional capacity to perform

light work, subject to the above detailed limitations, the ALJ proceeded with step four of



                                                 9
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 10 of 21




the sequential evaluative process. At this step, the ALJ found that Harrison was able to

perform his past relevant work as a hotel clerk. Tr. 31. In making this determination, the

ALJ relied upon the opinion evidence of the vocational expert, who testified that

someone with the above-noted residual functional capacity would be able to work in such

a role. Id. In the alternative, the ALJ found that there are other jobs that exist in

significant numbers in the national economy that someone with Harrison’s residual

functional capacity, age, education, and work experience could perform. Consequently,

the ALJ determined that Harrison was not disabled within the meaning of the Act. Id.

        Harrison objects. He contends the ALJ’s RFC determination is unsupported by

substantial evidence for two reasons. First, he argues the ALJ “failed to properly weigh

the opinion evidence in accordance with the prevailing rules and regulations.” Doc. No.

16 at 1. Second, he argues the ALJ “failed to properly make a determination as to

whether a cane was medically necessary for balance as well as ambulation.” Id. The

Court discusses each objection in turn.

        B. The ALJ Properly Weighed the Opinion Evidence

        Harrison’s first objection is that the ALJ “failed to properly weigh the opinion evidence

in accordance with the prevailing rules and regulations.” Doc. No. 16 at 9. Specifically, Harrison

argues the ALJ improperly discounted Dr. Matthews’s opinion evidence when determining

Harrison’s RFC. The ALJ found that the weight of the evidence did not support Dr. Matthews’s

opinion for two reasons. First, the ALJ noted the limitations opined by Dr. Matthews “appear to

be based on [Harrison’s] subjective complaints.” Tr. 30. Second, the ALJ noted these limitations

were “not consistent with [Dr. Matthews’s] own physical exam findings.” Id. Harrison takes

issue with each of these bases. Because the Court concludes that the ALJ’s second basis for



                                                  10
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 11 of 21




discounting Dr. Matthews’s medical source opinion is supported by substantial evidence, it need

not consider whether the ALJ’s first basis was improper.

       Social Security Ruling (“SSR”) 96-8p directs that ALJs, during the RFC determination,

“must always consider and address medical source opinions. If the RFC assessment conflicts

with an opinion from a medical source, the adjudicator must explain why the opinion was not

adopted.” SSR 96-8p, 1996 WL 374184, at *7 (S.S.A. July 2, 1996). In order to determine what

weight to assign a medical source opinion, the ALJ must consider the following factors:

supportability, consistency, relationship, specialization, and other factors. 20 C.F.R. §§

404.1520c(c)(1)-(5), 416.920c(c)(1)-(5). “The most important factors to be considered when the

Commissioner evaluates persuasiveness are supportability and consistency; these are usually the

only factors the ALJ is required to articulate.” Nicole C. v. Saul, No. CV 19-127JJM, 2020 WL

57727, at *4 (D.R.I. Jan. 6, 2020) (citing 20 C.F.R. § 404.1520c(b)(2)). ALJs must consider the

persuasiveness of all medical opinions in a claimant’s case record and need not defer to the

medical opinions of a claimant’s treating physicians. See 20 C.F.R. § 404.1520c. In other words,

“[a] medical opinion without supporting evidence, or one that is inconsistent with evidence from

other sources, [is] not ... persuasive regardless of who made the medical opinion.” Revisions to

Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. at 5854.

       An ALJ’s decision to accord a treating physician’s opinion with little weight will be

sustained on review so long as one of the reasons given by the ALJ is proper and adequately

supported. See Gonzalez v. Astrue, C.V. No. 11-30201-KPN, 2012 WL 2914453, at *3 (D.

Mass. July 5, 2012) (holding that even if one reason for affording opinion evidence little weight

was improper, ALJ’s treatment of opinion will be sustained if other stated reason is proper and

adequately supported); see also Rodriguez v. Astrue, 694 F. Supp. 2d 36, 45 (D. Mass. 2010)



                                                 11
           Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 12 of 21




(same) (citing Gonzalez Perez v. Sec’y of Health & Human Servs., 812 F.2d 747, 749 (1st Cir.

1987)).

          The ALJ’s second basis for discounting Dr. Matthews’s opinion evidence was that it was

“not consistent with [Dr. Matthews’s] own physical exam findings.” Tr. 30. In reaching this

conclusion, the ALJ noted that a recent examination by Dr. Matthews had revealed:

          [Harrison] had full range of motion in his neck and Spurling’s was negative. His
          heart rate and rhythm were regular was a 2/6 systolic murmur. His lungs were to
          clear to auscultation bilaterally with no evidence of any respiratory distress. His
          abdomen was soft, nontender and positive for bowel sounds. His extremities were
          warm and well perfused with no clubbing, cyanosis or edema. Neurological exam
          showed full active and passive range of motion. Motor strength was 5/5. Straight
          leg raise was positive. There was tenderness in the back on extension and twisting
          but not with flexion.

Tr. 30–31 (citing Tr. 799–804).

          Harrison argues this basis is improper because the ALJ’s discussion focused only on

benign examination results and overlooked evidence that supported Dr. Matthews’s opined

limitations. Id. at 11–12. The Commissioner responds the ALJ properly examined the record and

that his conclusion is supported by substantial evidence. Doc. No. 18 at 12–13. The

Commissioner has the better argument.

          Harrison is wrong to argue the ALJ only considered irrelevant evidence. Here, the ALJ

properly highlighted evidence in conflict with Dr. Matthews’s opinion. The ALJ noted, for

example, that Dr. Matthews observed Harrison’s motor strength to be 5 out of 5, that Harrison

only reported “tenderness” when extending or twisting his back, that he had no difficulty in

flexing his back, and that his circulatory and respiratory systems were well functioning. See Tr.

30–31. This evidence certainly sits in tension with Dr. Matthews’s opined limitations on

Harrison’s ability to sit and move. The ALJ also pointed to Dr. Matthews’s notes that Harrison’s

extremities had good circulation and demonstrated “no clubbing, cyanosis or edema,” Tr. 30,

                                                  12
           Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 13 of 21




which bears on Dr. Matthews’s opined limitations regarding Harrison’s use of his hands and

fingers.

       Harrison is also wrong to argue the ALJ overlooked evidence he ought to have

considered. Harrison suggests the ALJ failed to consider his “kyphotic posture, back tenderness,

pain to palpation of his upper extremities, and positive straight leg raise testing.” Doc. No. 16 at

11. But this argument begins from a mistaken premise; the ALJ did consider much of the

evidence to which Harrison points. For example, the ALJ expressly noted Harrison’s back

tenderness and positive straight leg raise test in his discussion of Dr. Matthews’s opinion

evidence. See Tr. 30–31 (“Straight leg raise was positive. There was tenderness in the back on

extension . . . .”). And the ALJ discussed Harrison’s posture and pain issues, as reflected by Dr.

Matthews’s notes, throughout his analysis of the case. See, e.g., Tr. 25–26. Although the ALJ did

not directly discuss these last two items of evidence in commenting on Dr. Matthews’s medical

source opinion it is axiomatic that “[a] hearing officer ‘can consider all the evidence without

directly addressing in his written decision every piece of evidence submitted by a party.’”

Coggon v. Barnhart, 354 F. Supp. 2d 40, 55 (D. Mass. 2005) (quoting NLRB v. Beverly Enters.

Mass., Inc., 174 F.3d 13, 26 (1st Cir. 1999)). Upon review, the Court concludes the ALJ properly

considered the evidence supporting and undermining Dr. Matthews’s opined limitations.

       Despite his protestations otherwise, Doc. No. 19 at 4, it is apparent Harrison asks the

Court to reweigh the evidence. But it is not for the Court to second guess the ALJ’s findings, so

long as those findings are supported by substantial evidence. Nguyen, 172 F.3d at 35; Rodriguez

Pagan, 819 F.2d at 3 (explaining courts “must affirm the [ALJ’s] resolution, even if the record

arguably could justify a different conclusion, so long as it is supported by substantial evidence”).




                                                 13
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 14 of 21




Applying this deferential standard, the Court finds no error in the ALJ’s conclusion that Dr.

Matthews’s treatment notes are inconsistent with his opined limitations.4

       In sum, the Court holds the ALJ did not err in concluding Dr. Matthews’s opinion

evidence was inconsistent with his treatment notes. 5 Because at least one of the ALJ’s bases for

discounting Dr. Matthews’s medical source opinion is adequately supported, the Court finds no

error in the ALJ’s weighing of the opinion evidence.

       C. The ALJ Improperly Failed to Consider Whether to Include an Assistive Device
          Limitation in Harrison’s RFC

       Harrison next argues the ALJ’s RFC determination is unsupported by substantial

evidence because the ALJ failed to make a finding as to whether Harrison’s use of a case is

medically necessary. This error is prejudicial, Harrison asserts, because the ALJ did not account

for an assistive device limitation in eliciting the vocational expert’s testimony upon which the

ALJ relied in step four of the sequential evaluative process. Doc. No. 19 at 5. The Commissioner

responds the ALJ was not required to make an assistive device determination because the record

does not establish that Harrison’s use of a cane is medically required. Doc. No. 18 at 15–18.

Here, Harrison has the better argument.




4
  Harrison also suggests the ALJ mischaracterized certain evidence regarding Harrison’s test
results. Doc. No. 16 at 12–13. But, as Harrison concedes, the ALJ did not rely on any of this
evidence in determining what weight to accord Dr. Matthews’s medical source opinion. Id. at 12.
Thus it is irrelevant, as to this issue, whether the ALJ characterized this evidence correctly.
5
  Harrison also briefly takes issue with the ALJ’s decision to credit the testimony of the state
agency reviewing physicians, suggesting the ALJ was required to reject those opinions in their
entirety because he occasionally departed from the state physicians’ analysis. Doc. No. 16 at 13.
But this is mistaken. ALJs are free to credit one aspect of a medical source opinion while
rejecting a different aspect of that same opinion. SSR 96–2p, 1996 WL 374188, at *2 (S.S.A.
July 2, 1996). In any event, Harrison has identified no prejudice arising from the ALJ’s
determination as to this issue.
                                                14
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 15 of 21




       In his written decision, the ALJ recognized certain items of evidence in the record which

would seem to support Harrison’s need for a cane. At step two of the sequential evaluative

process, to determine whether Harrison suffered from one or more “severe impairments,” the

ALJ summarized the examination notes of Harrison’s treating physicians. As described in the

ALJ’s decision, many of these records document Harrison’s use of a cane. See Tr. 24 (noting Dr.

Matthews’s August 2016 observation that Harrison “walked using a cane with a wide-based

gait”); Tr. 25 (noting Dr. Andrews’s December 2016 observation Harrison “walked using a cane

with a marked antalgic gait”); id. (noting Dr. Aner’s March 2017 observation Harrison

“presented walking with an extremely antalgic gait with the help of a cane”); Tr. 26 (noting Dr.

Matthews’s January 2018 observation Harrison “walked with a cane in his right hand”); id.

(noting Dr. Matthews’s June 2018 observation Harrison “walked with the assistance of a cane”).

And at step three of the sequential evaluative process, the ALJ expressly found that Harrison

“walks with an antalgic gait and uses the assistance of a cane in one hand.” Tr. 29.

       Harrison also points to other evidence in the record which supports the conclusion he

requires a cane. For example, he points to the observations of a number of Harrison’s treating

physicians that he uses a cane to ambulate. Doc. No. 16 at 14 (citing Tr. 448, 457, 465, 470, 475,

490, 500, 507, 510, 516, 518, 525, 553, 611, 791, 803). Many of these comments were, of

course, considered by the ALJ during his analysis at step two of the sequential evaluative

process. And those comments which were not expressly considered by the ALJ are largely

similar to those the ALJ noted. Compare, e.g., Tr. 25 (ALJ’s decision noting Dr. Andrews’s

December 2016 observation that Harrison “walked using a cane with a marked antalgic gait”)

with Tr. 490 (Dr. Levenson’s January 2017 observation, not noted by ALJ, that Harrison “walks

using [a] cane with [a] marked intermittently antalgic gait”). Each of these medical observations,



                                                15
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 16 of 21




whether expressly noted by the ALJ or not, lend support to Harrison’s claim he uses a cane to

ambulate. Harrison also points, Doc. No. 16 at 14, to the medical source opinions of Dr. Strain

and Dr. Margiloff, the state agency’s reviewing physicians. Both of these doctors offered opinion

evidence that, in Harrison’s case, “[a] medically required hand-held assistive device is necessary

for ambulation.” Tr. 112; see also Tr. 124.

       Despite this evidence that Harrison requires a cane, the ALJ failed to determine whether

Harrison’s cane was medically required. See Tr. 29–31. Consequently, the ALJ did not consider

whether to include an assistive device limitation in Harrison’s RFC. During the RFC

determination itself, the ALJ did not discuss the above surveyed evidence of Harrison’s cane use.

Nor did the ALJ comment on his earlier step three determination that Harrison uses a cane. The

ALJ discussed the state reviewing physicians’ opinion evidence, crediting it as generally

supported by medical evidence, but neglected to note that these same physicians had opined that

Harrison requires a cane for ambulation. Tr. 31. 6 Indeed, the ALJ’s only discussion of Harrison’s

use of a cane during the RFC determination comes during his analysis of Harrison’s self-reported

limitations. Tr. 30. But this brief discussion does not reveal what significance, if any, the ALJ

attached to Harrison’s own reports of his need for a cane. 7 At no point did the ALJ explain why

he chose to not include an assistive device limitation in Harrison’s RFC. Consequently, the Court




6
  To be sure, ALJs are permitted, if not encouraged, “to address separately each medical opinion
from a single source.” SSR 96–2p, 1996 WL 374188, at *2 (S.S.A. July 2, 1996). Thus, the ALJ
was free to accept some of these physicians’ opinions and reject others. The error here is not that
the ALJ was required to find these opinions persuasive as to Harrison’s use of a cane. Rather, the
error (as shall be explained) is that the ALJ failed to address the issue at all.
7
  The ALJ correctly noted Harrison’s own reports that he used a cane but seemingly dismissed
this report, along with the remainder of Harrison’s testimony, as “not sufficient to establish
limitations beyond those included in the above-noted residual functional capacity given the
objective medical evidence and the prescribed course of treatment.” Id. The Court is unable to
determine from this brief treatment whether the ALJ credited Harrison’s self-reported cane use.
                                                 16
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 17 of 21




is unable to determine the ALJ’s rationale for not including an assistive device limitation in

Harrison’s RFC.

       The ALJ’s failure to explain the lack of an assistive device limitation in Harrison’s RFC

is error. “A cane, as with all medically required hand-held assistive devices, must be addressed in

the RFC analysis.” Chafin v. Barryhill, No. 116CV00623SEBMJD, 2017 WL 1497200, at *4

(S.D. Ind. Mar. 21, 2017) (citations omitted), R. & R. adopted 2017 WL 1452093 (S.D. Ind. Apr.

20, 2017); accord Dubord, 2016 WL 6462268, at *6–7 (remanding social security claim after

holding ALJ’s RFC determination was unsupported by substantial evidence when ALJ

improperly overlooked evidence claimant required cane). “Although the ALJ need not discuss

every piece of evidence in the record, he must confront the evidence that does not support his

conclusion and explain why it was rejected.” Thomas v. Colvin, 534 F. App’x 546, 550 (7th Cir.

2013) (remanding social security claim due to “the ALJ’s failure to address [claimant’s] need for

a cane”) (quoting Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)). Consequently,

where it may be reasonably inferred from the record before the ALJ that “assistive devices [are]

medically necessary, . . . the ALJ ha[s] a duty to discuss the relevant evidence and either explain

why he [is] rejecting it or include it in Plaintiff’s RFC assessment.” Thompson v. Berryhill, No.

CIV-17-923-R, 2018 WL 4402971, at *3 (W.D. Okla. Mar. 13, 2018), R. & R. adopted in

relevant part, No. CIV-17-923-R, 2018 WL 3427652 (W.D. Okla. July 16, 2018).

       Of course, an ALJ is not required to explain themselves each and every time they omit an

assistive device limitation from a claimant’s RFC. Often the ALJ’s rationale for doing so will be

apparent from the record. Cf. Coggon, 354 F. Supp. 2d at 55 (“A hearing officer ‘can consider all

the evidence without directly addressing in his written decision every piece of evidence

submitted by a party.’” (quoting Beverly, 174 F.3d at 26)). “Nevertheless, when there is



                                                17
         Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 18 of 21




considerable evidence contrary to the position of the Social Security Administration, the hearing

officer must provide at least a minimal analysis of this contrary evidence.” Crespo v. Astrue, No.

CIV.A.08-10846DPW, 2009 WL 1459691, at *6 (D. Mass. May 26, 2009) (citing DaSilva-

Santos v. Astrue, 596 F. Supp. 2d 181, 189 (D. Mass. 2009)). After a certain point, the evidence

of a claimant’s need for an assistive device becomes sufficiently weighty that an ALJ will err

should they fail to determine whether such a device is medically required. An examination of

two nonprecedential decisions of the United States Court of Appeals for the Seventh Circuit

illustrates this point.

        In Thomas v. Colvin, 534 Fed. App’x 546 (7th Cir. 2013), the Seventh Circuit held that

an “ALJ’s failure to address [a claimant’s] need for a cane required remand” because “the ALJ

ignored virtually all the evidence in the record demonstrating [the claimant’s] need for a cane.”

Thomas, 489 Fed. App’x at 550. The Seventh Circuit noted the “extensive . . . evidence” in the

record supporting the claimant’s need for a cane, including doctor notes describing repeated

falls, a prescription for a cane, questionnaires the plaintiff submitted to the agency explaining her

need for a cane, doctors’ observations the plaintiff used a cane, and the claimant’s testimony as

to her need for a cane. Id. The Seventh Circuit faulted the ALJ for failing “to consider the issue

at all, leaving [the Court] without a finding to review” and concluded that remand was required.

Id. at 550.

        By contrast, in Tripp v. Astrue, 489 Fed. App’x 951 (7th Cir. 2012), the Seventh Circuit

found no error on the part of an ALJ who failed to expressly consider whether to include an

assistive device limitation in a claimant’s RFC. Tripp, 489 Fed. App’x at 954–56. The Seventh

Circuit held the ALJ’s decision “necessarily include[d] an implicit finding” the claimant did not

require an assistive device, id. at 954, and stressed the lack of evidence in the record to support



                                                 18
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 19 of 21




the claimant’s argument his crutch was “medically necessary,” id. at 955. The Tripp Court noted

that all of the claimant’s evidence of need was derived from his own “self-reports” and

emphasized the claimant had failed to offer an “unambiguous opinion from a physician stating . .

. an assistive device is medically necessary.” Id. Consequently, the Seventh Circuit held that the

ALJ’s implicit finding the claimant’s crutch was not medically necessary was supported by

substantial evidence and affirmed the ALJ’s decision. Id.

       This case is more like Thomas than like Tripp. The record is replete with evidence

suggesting Harrison’s need for an assistive device. The ALJ found Harrison suffers from

degenerative disc disease, peripheral neuropathy, ulnar neuropathy, and poly-arthralgias. These

impairments cause Harrison to walk “with an extremely antalgic gait.” AR25. Consequently,

Harrison’s physicians repeatedly noted he “walks using [a] cane with [a] marked intermittently

antalgic gait.” Tr. 490. Harrison testified at the hearing that he required a cane to walk. Tr. 68.

The two-state agency reviewing physicians opined that, for Harrison, “[a] medically required

hand-held assistive device is necessary for ambulation.” Tr. 112. And, indeed, the ALJ found

that Harrison “walks with an antalgic gait and uses the assistance of a cane in one hand.” Tr. 29.

Faced with this evidentiary record, the ALJ was obliged to make a determination as to whether

Harrison’s use of a cane was medically required.

       The Commissioner defends the ALJ’s decision, arguing Harrison failed to discharge his

“high burden” for establishing that his cane is medically required. Doc. No. 18 at 17 (quoting

Helms v. Berryhill, No. 3:16-189, 2017 WL 3038154, at *8 (E.D. Va. June 30, 2017) R. & R.

adopted, 2017 WL 3032216 (E.D. Va. July 17, 2017). Specifically, the Commissioner argues the

record does not contain “medical documentation establishing the need for a hand-held assistive

device to aid in walking” as required by SSR 96-9p, 1996 WL 374185, at *7 (S.S.A. July 2,



                                                 19
            Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 20 of 21




1996). The Commissioner’s objection is well taken, and it may indeed be true that Harrison’s

evidence fails to establish medical necessity. “The error in this case, however, is not that the

medical evidence required the ALJ to find that [Harrison] needed a cane to stand and walk, but

that the ALJ failed to consider the issue at all, leaving [the Court] without a finding to review.”

Thomas, 534 Fed. App’x at 550. On remand, the ALJ may well determine Harrison has not

satisfied his burden. But the ALJ might also find, for example, that the medical opinions of Dr.

Strain and Dr. Margiloff satisfy the documentation requirement. Their testimony that “[a]

medically required hand-held assistive device is necessary for ambulation” certainly appears, at

least facially, to satisfy the requirements of SSR 96-9p. 8 True, the Commissioner offers

arguments why these opinions should not be taken at face value, Doc. No. 18 at 17, but those

arguments go to the weight of the evidence, a matter entrusted by law to the ALJ and not to the

Court. 9

           The Court holds the ALJ erred in failing to make a determination as to whether

Harrison’s use of a cane was medically necessary. Because this error was prejudicial, remand is

required.



8
  Other courts in this circuit have reached similar conclusions regarding identically worded
medical opinions from state agency reviewing physicians. See Dubord, 2016 WL 6462268, at *2,
6–7 (reversing because, among other reasons, ALJ failed to consider state agency reviewing
physician’s opinion “[a] medically required hand-held assistive device is necessary for
ambulation”); Poulin v. Colvin, Civil No. 2:14–CV–102–DBH, 2015 WL 1809194, at *5 (D.
Maine April 21, 2015) (same).
9
  The cases cited by the Commissioner in support of his arguments only serve to underscore this
point. In each instance, the only question was whether a finding of medical necessity vel non
could be sustained under the substantial evidence standard. See Tripp, 489 Fed. App’x at 956
(affirming ALJ’s decision because “the record adequately supports the [implicit] finding of no
medical necessity); Spaulding v. Astrue, 379 Fed. App’x 776, 780 (10th Cir. 2010) (addressing
claimant’s “contention that the ALJ made a factually incorrect finding concerning his use of a
cane”); Howze v. Barnhart, 53 Fed. App’x 218, 222 (3rd Cir. 2002) (holding the “evidence
presented by [claimant] was insufficient to support a finding that his cane was medically
necessary”).
                                                  20
        Case 1:20-cv-10295-LTS Document 20 Filed 03/26/21 Page 21 of 21




IV.    CONCLUSION

       For the foregoing reasons, Harrison’s Motion to Reverse (Doc. No. 15) is ALLOWED

and the Commissioner’s Motion to Affirm (Doc. No. 17) is DENIED. The case is remanded for

further proceedings not inconsistent with this decision, specifically as to the issue of Harrison’s

use of a cane. A separate judgment shall issue.



                                                       SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




                                                  21
